Citation Nr: 0207621	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-31-790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) before March 17, 2001.  

2.  Entitlement to a rating in excess of 70 percent after 
March 17, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
veteran's claim for a rating in excess of 30 percent for 
PTSD.  The veteran testified at an RO hearing in October 
1996.  

In October 1997, the Board remanded the case to the RO for 
further development, after which, in an October 2001 
decision, the RO assigned a 70 percent rating for the 
veteran's PTSD and awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), both effective from March 17, 2001.  The 
veteran and his representative continue to assert that the 
severity of his PTSD warrants assignment of a rating in 
excess of 30 percent prior to March 17, 2001, and a rating in 
excess of 70 percent after that date.  Inasmuch as neither 
rating is the maximum benefit under the rating schedule and 
the veteran has indicated his dissatisfaction with the 
ratings, the claim remains in controversy and the issues for 
appellate consideration are as described above.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The case is now before the 
Board for further consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD rendered him demonstrably unable to 
obtain or retain employment prior to and from March 17, 2001.  


CONCLUSION OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD prior to and from March 17, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 66 
Fed. Reg. 45,620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. at 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts related to the veteran's claim have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by the VCAA.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
treatment records, which might be relevant to the veteran's 
claim.  In this connection, the Board finds that the service, 
non-VA and VA medical records, and the July 1995, October 
1998, and March and August 2001 VA examination reports, which 
evaluated the status of the veteran's disability, are 
adequate for rating purposes and further development is not 
warranted.  The record also contains a transcript from an 
October 1996 RO hearing and various statements submitted by 
the veteran and his representative in support of his claim.  
Accordingly, no further assistance to the veteran in 
acquiring additional evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).  The Board also finds 
that the requirements regarding notice to the veteran 
pursuant to the VCAA have been satisfied by the June 1996 
statement of the case (SOC) and the statements of the case 
(SSOCs) issued in February 1997 and October 2001, the RO 
provided to the veteran and his representative, which gave 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim and the 
provisions of the VCAA.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of entitlement to higher 
ratings as the RO specifically notified him of the rating 
criteria for PTSD in effect before and after November 7, 1996 
in the SOC and SSOCs.  Further, all of the relevant evidence 
has been considered.  Moreover, in light of the Board's 
decision awarding a 100 percent schedular rating, there has 
been no prejudice to the veteran that would warrant further 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran contends that his service-connected PTSD is more 
severe than the currently assigned disability ratings 
reflect. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO awarded the veteran service connection for PTSD, in a 
July 1989 rating decision.  An initial temporary total rating 
(TTR) was assigned under the provisions of 38 C.F.R. § 4.29, 
effective from November 9, 1988.  At the expiration of the 
TTR period, a 10 percent rating was assigned, effective from 
January 1, 1989.  In a May 1990 decision, the RO assigned a 
30 percent rating, effective from October 10, 1989.  This 
rating was in effect at the time the time the current claim 
for an increased rating was received on April 25, 1995.  

A December 1993 hospital report shows that the veteran was 
kept overnight for complaints of severe nausea, vomiting and 
headaches due to PTSD.  The report reflects a history of PTSD 
and ethanol (alcohol) abuse, status post alcohol treatment 
times four with relapse.  The veteran reported heavy alcohol 
abuse for two days with mild delirium tremens (DTs) a week 
prior to admission, but otherwise claimed abstinence from 
alcohol since January.  During his hospital stay he was 
dehydrated and in the afternoon was discharged and scheduled 
for outpatient treatment for PTSD.  The diagnoses were nausea 
and vomiting, ethanol abuse, and PTSD.

On April 21, 1995, the veteran was transferred from the 
Indianapolis VA Medical Center (VAMC) emergency room (ER) to 
the Marion VAMC for detox and possible consultation with the 
PTSD clinic.  The day before admission, the veteran's wife 
had brought him to the ER because he had been on an alcohol 
binge for five days and she needed help.  An initial 
examination was benign other than acute intoxication.  The 
hospital report indicates that the veteran had a known PTSD 
and history of alcohol abuse and concomitant alcoholic 
gastritis with several admissions to the Indianapolis VAMC, 
treatment with Antabuse, and frequent relapses into drinking.  
It reflects a history of PTSD.  On examination there was no 
clinical symptom of alcohol withdrawal or DTs.  Final 
diagnoses included acute alcohol intoxication; chronic 
alcohol dependence; alcoholic gastritis; chronic pain, left 
shoulder, secondary to an old, service-connected gunshot 
wound; and PTSD.  Following his discharge on April 26, 1995, 
the veteran went to the Vet Center because he was feeling out 
of control and was self-medicating with alcohol.

At a July 1995 VA examination, the veteran complained of 
continuing dreams of Vietnam and irritability with the result 
that little arguments were a big battle for him.  This, along 
with substance abuse, the veteran asserted, interfered with 
his relationships; however, he claimed that he had not been 
drinking for the last five to six months.  The veteran 
reported that his general pattern was that pressure from his 
memories and dreams of Vietnam built up for several months 
and then he would binge drink.  He stated that he was 
isolated from people, that he had a lot of guilt from 
Vietnam, and that he had poor sleep quality.  The veteran 
reported chronic suicidal thoughts and admitted that once he 
had cut his wrist.  He related that he had been in the Marion 
PTSD program twice after drinking bouts and had been in 
alcohol treatment four to six times, but was not in any 
outpatient treatment.  The veteran felt his attitude was 
getting worse.  At that time, he was self-employed doing 
concrete work; however, he was not able to work then due to 
problems associated with arm and shoulder pain.  The veteran 
stated that he had had lots of jobs including as a plumber, 
ironworker, and an electrician.  He indicated that he liked 
challenges but was easily bored.  On examination, the veteran 
was friendly, hypertalkative, and cooperative.  He reported 
his mood as fairly decent.  His affect had some range.  The 
veteran's thought processes were logical and sequential.  The 
veteran reported experiencing a hallucination where he saw 
friends from Vietnam, who were dead, standing on a roof 
across from his house.  This incident occurred after he had 
been sober for three days.  He also admitted to experiencing 
chronic suicidal and occasional homicidal ideation.  His 
intellect was below average, and the veteran reported that he 
had learning disabilities at school and was planning on 
attending to college on a football scholarship before he went 
to Vietnam.  The veteran was oriented and his memory was 
intact, but he had trouble spelling.  His ability to abstract 
and his insight and judgment were fair.  The diagnoses 
included PTSD and alcohol dependence currently in remission.  
The examiner gave him a Global Assessment of Functioning 
(GAF) score of 55.  See Diagnostic and Statistical Manual, 
4th Edition (DSM-IV).  The examiner indicated that the 
veteran had moderate psychiatric impairment, along with a 
poor degree of functional capacity, noting that the veteran 
claimed that he was unable to work due to his left arm pain.  

In an October 1995 decision, the RO denied his claim for a 
rating in excess of 30 percent for PTSD and this appeal 
ensued.  An October 1997 BVA decision remanded the case back 
to the RO for additional development.  Since then the veteran 
has had three VA rating examinations and the RO has obtained 
additional clinical treatment records.  As noted above, in 
October 2001, the RO assigned a 70 percent rating for his 
PTSD and awarded a TDIU, both effective from March 17, 2001. 

VA treatment records and examination reports from April 1995 
through July 2000 show that the veteran received both 
inpatient and outpatient treatment throughout the period for 
PTSD, substance abuse, and other problems related to his 
service-connected residuals of a gunshot wound to the left 
shoulder.  A December 1995 VA treatment record shows that the 
veteran seen on a court referral following incidents of 
domestic violence.  At that time, he was noted to be self-
employed as a concrete worker.  

An April and May 1996 VA hospital report, shows that the 
veteran was admitted to the North Chicago VAMC PTSD unit and 
prescreened for complaints of PTSD problems such as 
nightmares, wiping out villages, flashbacks, jumping from 
airplanes, depression, social isolation, and anxiety.  The 
veteran claimed that he had had follow-up counseling in 
Indiana and had been in a couple PTSD programs.  He had a 
long history of drug and alcohol abuse.  On admission, he was 
alert and oriented.  His speech was coherent and his thoughts 
organized.  The veteran's affect was appropriate with an 
euthymic mood.  He denied homicidal or suicidal ideation or 
intent.  Memory was grossly intact.  The veteran appeared to 
have benefited from the inpatient program but on May 4, 1996, 
he returned from a pass intoxicated and the next day he went 
on an unauthorized absence.  He was discharged irregular.  At 
the time of discharge, he was not grossly psychotic, 
depressed, homicidal or suicidal.  The diagnoses were PTSD 
and polysubstance abuse (alcohol and marijuana).  At the time 
of his discharge, he was given a (GAF) score of 70. 

At an October 1996 RO hearing, the veteran contended that his 
PTSD caused serious social and industrial adaptability 
problems as shown by a long history of employment 
difficulties, a continuous need for psychiatric counseling, 
and repeated hospitalization.  The veteran testified that he 
had been married four times and that he felt that his PTSD 
was the reason why most of them ended in divorce.  He also 
stated that his three children did not even know him due to 
his PTSD.  The veteran indicated that he was a member of the 
American Legion, but was not currently active.  He stated 
that he did not have any friends or acquaintances other than 
his counselor, and that he found it difficult to be around a 
large number of people.  The veteran reported having 
nightmares about Vietnam and waking up "screaming and 
fighting."  He indicated that generally he would work well 
at a particular job for about two to three weeks, but then 
would begin to experience nightmares.  As a result, his 
"pains and hurts" would be such that he would not return to 
work, but would instead become drunk.  He reported that he 
had lost every job he had due to an inability to get along 
with others.  Even so, the veteran testified that he had 
worked at a large company for about eleven and one half 
years, but that in reality he had only worked for about six 
and one half years because of hospitalizations for treatment 
of his service-connected PTSD and shoulder problems.  The 
veteran testified that, after attempting self-employment, he 
had fired himself and that he had not worked in five or six 
years nor applied for Social Security benefits.  He admitted 
to self-medicating himself with alcohol and drugs to erase 
painful memories.  The veteran stated that he initially 
sought inpatient treatment for PTSD in 1988, and had 
continued to be treated on an inpatient basis since that 
time.  Within the past two years, the veteran testified that 
he had been hospitalized for PTSD between four and eight 
times.  He indicated that he received his current treatment 
at a local Vet Center.  However, the veteran indicated that 
his attempts at rehabilitation were unsuccessful, and that 
nothing worked.  He reported that he stopped concrete work 
because it became too boring.  The veteran stated that he was 
unsure as to whether or not he was still married, as he had 
not heard from his current wife since she left on a 
hitchhiking trip some six or eight months ago.  

In a July 1998 statement, the veteran's licensed clinical 
social worker at the Vet Center indicated that from November 
1988 through September 1996, the veteran had been treated at 
the Vet Center for problems involving alcohol and PTSD.  She 
stated that the veteran was referred to the Marion VAMC 
alcohol treatment program in November 1988 and that he came 
to the Vet Center in April 1995 because he was feeling out of 
control and he was self-medicating with alcohol.  In November 
1995, the veteran was in crisis again relating to domestic 
violence and alcohol, and was referred to Cold Spring Road 
and the VAMC mental health clinic.  In February 1996, a 
crisis caused the veteran to start one-on-one counseling 
sessions at the Vet Center.  He also entered the outpatient 
substance abuse program at Cold Spring Road.  In April 1996, 
the veteran was admitted to the North Chicago VA inpatient 
PTSD program.  In September 1996, the veteran was seen at the 
Vet Center, but his psychological condition did not improve 
and he was referred to the Marion CVTP for PTSD evaluation 
and program, but failed to appear at a December 1996 
appointment.  The social worker stated that it was her 
clinical impression that the veteran suffered from chronic 
PTSD.  This was based on the fact that the veteran's 
inability to complete the therapeutic process due to his 
physical (crying and shaking) and emotional state during 
sessions.  As a result, she believed that the veteran's 
prognosis for involvement in productive societal achievements 
was poor at best.  

At October 1998 VA general medical and PTSD examinations, the 
veteran stated that he was a recovering alcoholic and stated 
that he had been sober for the last year and denied illicit 
drug use.  He freely admitted to having an extensive alcohol 
abuse history, which required multiple hospitalizations and 
treatments.  He was a manual laborer and claimed to have had 
no full time work since 1991.  He last worked for 
International Harvester for eleven and one-half years, four 
and one-half of which were lost due to his inability to work 
from chronic pain in his left shoulder as well as PTSD 
symptoms.  The veteran indicated that he was currently in the 
seventh year of his fourth marriage.  He claimed to have been 
alcohol-free since October 1997, but admitted to still using 
marijuana occasionally.  The veteran claimed that he was 
unable to work due to chronic pain and difficulty 
concentrating due to PTSD.  Over the past year, he indicated 
that he had maintained stable relationships with his wife, 
mother, and friends due to increasing ability to deal with 
past traumas from Vietnam.  He stated that virtually every 
night he dreamt about killing people in Vietnam and that he 
experienced flashbacks some four or five times daily, which 
were triggered by visual or audio stimuli such as loud noises 
and television programs about war.  To avoid such triggers he 
spent a lot of time alone and living in the county he would 
take frequent long walks.  The veteran apparently entered 
into a discussion of his wartime experiences in which he 
claimed to have killed over a hundred civilians, elderly, 
women, children, villages, etc.  The veteran claimed that 
such experiences formed the basis of his recurrent 
flashbacks.  On examination, he was dressed in military 
fatigues and civilian attire.  He was cooperative, friendly, 
and maintained good eye contact.  No psychomotor 
abnormalities were noted.  His mood was good.  Although his 
affect was appropriate for content, he became tearful when 
speaking about the effects that all of this had on his 
marriages and family.  The veteran's thought processes were 
described as logical, sequential, and goal directed.  Thought 
content was negative for suicidal and homicidal ideation.  No 
auditory or visual hallucinations or delusional material were 
noted.  The veteran admitted to obsessional thoughts about 
past events and repeatedly talked about them.  His insight 
appeared to be poor because he did not consider marijuana a 
drug and continued to use it.  His judgment was also poor 
because the veteran never maintained contact with the medical 
community for support of his trauma.  The veteran sated that 
he often left the waiting room if it was even ten minutes 
late for his appointment.  He indicated that his symptoms had 
been chronic since leaving the military, but the that pain 
finally forced him to stop working and that he had been 
unable to do any thinking at work due to his inability to 
concentrate from the traumas.  The veteran's processes and 
communication appeared to be good, and he had no delusional 
material or hallucinations.  The veteran did not report 
experiencing any suicidal or homicidal thoughts, and was 
generally found to be capable of maintaining his personal 
hygiene and activities of daily living.  He was described as 
being alert and oriented times three.  Both short- and long-
term memory was intact.  The veteran further was not shown to 
experience panic attacks, but he did claim to experience 
regular, vivid nightmares and flashbacks, approximately five 
times daily.  His flashbacks had become more vivid since 
1996.  The veteran stated that he often chose to remain in 
the country where he could take long walks whereas in the 
city, his only recourse when he got overwhelmed was to drink 
heavily.  The veteran reported that he had to avoid or had 
feelings of detachment and estrangement from others and had 
had periods of time where he felt unable to have feelings of 
love.  He also related frequently having had a sense of a 
foreshortened future regarding marriage and admitted to 
minimal interaction with his children.  The examiner 
concluded in an addendum that the veteran met the criteria 
for polysubstance abuse and PTSD with re-reexperiencing of 
traumatic event.  He gave the veteran a GAF score of 82. 

At a December 1998 mental health assessment, the veteran, the 
veteran was casually dressed with both civilian and military 
clothes.  The veteran cried at various points during his 
interview, when talking about his children and a recently 
deceased friend.  Otherwise, his mood was slightly depressed 
and affect appropriate.  He was noted to be at least average 
in intelligence, very limited with respect to insight, in 
possession of adequate powers of judgment for most day to day 
purposes.  There were no apparent problems with memory or 
orientation, and the veteran was considered to be a danger to 
himself or to others.  The veteran was generally found to be 
friendly and willing to interact with others.  His lack of 
insight and vulnerability to substance abuse were seem as 
weaknesses.  It was the examiner's impression that, although 
the veteran's use of various mood-altering chemicals 
alleviated anxious feelings and other symptoms of PTSD on a 
day to day basis, in the long run it prevented him from 
resolving conflictual issues.  He was diagnosed with PTSD and 
polysubstance dependence and was given a GAF score of 55. 

Later, in December 1998, the veteran admitted to abusing 
Valium to calm himself down and help with his PTSD symptoms 
(flashbacks, intrusive thoughts, and nightmares).  He stated 
that he had crying episodes and thought about death but 
denied suicidal ideation.  On examination, the veteran was 
casually dressed and well groomed.  A fine tremor was noted 
but the smell of alcohol was not detected.  His thought 
processes were logical and coherent.  His affect was fairly 
bright.  The veteran denied suicidal or homicidal ideation, 
and auditory or visual hallucinations.  His appeared to be 
fair, but limited due to his substance seeking.  His insight 
was fair, but still lacked recognition in the dangers of 
benzo and narcotic dependence.  Cognition was intact.  He was 
oriented and recent/remote memory appeared intact.  He 
complained of flashbacks, intrusive thoughts, and nightmares 
concerning his grandchildren being harmed in the jungle.   
relating to his period of service in Vietnam.  The diagnoses 
included polysubstance dependence, alcohol dependence in 
remission, chronic PTSD, and dysthymia.  A GAF score of 50 
was assigned. 

May 1999 through July 2000 VA outpatient treatment records 
show that the veteran was generally logical, but that he was 
also hypervigilant and complained of flashbacks and 
occasional suicidal ideation, with no actual suicidal intent.  
In March 2000, the veteran was noted to be employed part-time 
doing concrete work.  A July 2000 treatment note reflects 
that the veteran wanted to start a canoe service of some 
sort, and that he reportedly had been alcohol free for three 
years.  

At a March 2001 VA examination, the veteran explained that he 
was "scared of these examinations" and quite often cried 
throughout them.  He stated that he was not getting any 
better and still had frequent intrusive thoughts, 
particularly of hiding underground.  The veteran added that 
he killed lots of people and was unable to forgive himself.  
According to the veteran, the circumstances of his life had 
deteriorated significantly over the past year, and that he 
experienced decreased concentration and increased nightmares 
about Vietnam.  The veteran reported experiencing survivor 
guilt, and that he was unsure whether or not he had a reason 
to live.  He denied any frank suicidal ideation.  The veteran 
stated he was afraid to become close with his grandchildren 
and other people because he was afraid that they would be 
taken from him.  He also related that he had a great deal of 
trouble dealing with anxiety, crying spells, isolation, and 
sleep disturbance.  He denied drinking alcohol for the 
previous three years.  On examination, the veteran was quite 
talkative and, at times, cheerful during the course of the 
interview.  Eye contact was fairly good, and speech was 
normal in volume, rate, and rhythm.  Thought processing was 
logical, sequential, and pertinent.  The veteran was alert 
and oriented times three.  He did not demonstrate any 
psychomotor agitation or retardation.  The veteran denied 
suicidal ideation.  The assessment included PTSD and chronic 
major depression, and history of alcohol abuse.  A GAF score 
of 50 was assigned.  The examiner added that he believed that 
the veteran's degree of functional capacity was limited by 
his psychiatric condition, that the veteran was unable to 
hold a job, and was unable to complete a project.  He opined 
that the veteran was very easily distracted and quite 
depressed.  In addition, the examiner stated that the veteran 
was quite isolative, and was afraid to get to know other 
people.  

At an August 2001 VA examination, the veteran complained of 
experiencing a great deal of difficulty with his feelings.  
His wife attended the examination and both stated that the 
veteran had nightmares nightly as well as intrusive 
recollections and flashbacks.  According to the veteran, 
little stimulus was required to trigger a flashback.  In 
order to minimize his exposure to triggering stimuli, the 
veteran avoided most people and lived in the wilderness.  He 
reported that he discussed Vietnam with other veterans with 
whom he associated.  The veteran attempted to keep his 
feelings, including rage, buried.  According to the veteran's 
wife, his anger would result in even small arguments being 
blown into a titanic struggle of some sort.  The veteran 
stated that he slept poorly, experienced hypervigilance, 
depression, and increased startle response.  Throughout the 
interview, the examiner noted that the veteran often became 
tearful, and that he often wanted to simply "give up."  The 
examiner opined that much of the veteran's problems appeared 
to be related to his PTSD as well as to a series of recent 
deaths in his family.  The veteran claimed to self-medicate 
himself with marijuana.  On examination, the veteran was 
pleasant and cooperative, and had good hygiene and grooming.  
But the examiner stated that the veteran was somewhat 
ingratiating and difficult to direct.  He displayed a degree 
of psychomotor agitation and was very labile, easily tearful.  
The veteran's speech was rapid, but not pressured.  The 
veteran's mood was characterized as depressed, while his 
affect was characterized as labile.  The examiner noted that 
the veteran was alternatively gregarious and then tearful and 
small.  Thought processes were logical, sequential, and goal 
directed.  Thought content was negative for psychoses or 
homicidal or suicidal ideation.  He was oriented and appeared 
to have an average vocabulary.  Insight and judgment were 
good.  The diagnoses were PTSD and alcohol abuse versus 
dependence, currently in remission.  The examiner assigned a 
GAF score of 45.  With respect to the veteran's overall 
degree of impairment, the examiner offered that she had 
reviewed the relevant evidence contained in the veteran's 
claims file, and concluded that his degree of impairment was 
severe.  In her opinion, the veteran was unable to hold a job 
and had been for several years and it was very obvious during 
the examination just how labile he could be, alternating 
between joviality and tearfulness.  The veteran's wife stated 
that his anger could be quite severe.  The examiner added 
that it was clear that if the veteran was having as many 
issues in day-to-day life as he exhibited during his 
interview, he was "quite impaired" by his PTSD.  

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52,695, 52,695-52,702 
(Nov. 7, 1996) (presently codified at 38 C.F.R. §§ 4.125-
4.130 (2001)) (hereafter referred to as "current" 
regulations).  As noted earlier, when a law or regulation 
changes while a case is pending, the version most favorable 
to the veteran applies.  See Karnas, 1 Vet. App. at 312-313.  
Therefore, the Board will analyze the veteran's claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 100 percent evaluation may be assigned under 
the above rating criteria as long as the veteran meets one of 
three listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).  In response 
to an invitation by the United States Court of Appeals for 
Veterans Claims (Court) to construe the term "definite" in a 
manner that would quantify the degree of impairment, VA's 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; see also Hood v. Brown, 4 
Vet. App. 301 (1993).  The Board is bound by this 
interpretation of the term "definite." 

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2001).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Resolving all reasonable doubt in favor of the veteran, the 
evidence supports assignment of a 100 percent rating for PTSD 
since April 21, 1995.  The veteran has been shown to have 
undergone treatment for PTSD, alcohol dependency and 
detoxification repeated since April 1995.  It not entirely 
clear from the clinical treatment records to what extent his 
substance abuse and other problems including domestic 
violence were the result of his PTSD; however, there is 
significant evidence that suggests a relationship between the 
veteran's PTSD and his substance abuse.  The medical evidence 
repeatedly documents symptoms including poor insight and an 
inability to socialize or work with others.  For example, at 
various psychiatric interviews, the veteran was noted to be 
frequently tearful and his insight was considered to have 
been fairly limited.  Substance abuse and lack of insight 
were determined to constitute his greatest difficulties.  In 
addition, the veteran generally complained of experiencing 
flashbacks and 'visions' relating to his service in Vietnam.  
He claimed that, in order to avoid any triggers or stimuli of 
his flashbacks, the veteran would tend to avoid being around 
other people, and would take long walks in rural areas.  In 
July 1995, the veteran claimed to have cut his wrist in an 
attempted suicide.  He testified that he had had forty jobs 
since his discharge and most recently working in concrete.  
Although VA examiners have indicated that the veteran's 
disability is chronic in nature, they have disagreed on the 
severity.  For example, his GAF scores have ranged from 45 to 
82 with the majority of the scores closer to 45 than 82.  The 
last two examiners have indicated that the veteran's 
psychiatric disability resulted in serious occupation and 
social impairment, to the extent that it rendered him 
incapable of employment and that he had been unable to hold a 
job for several years.

The October 1997 Board remand instructed that the veteran's 
nonservice-connected substance abuse not be considered when 
examining the veteran's PTSD.  However, it does not appear 
from the record, that the VA examiners specifically separated 
out the veteran's symptomatology nor did they assign separate 
GAF scores.  Based on the veteran's repeated relapses, it 
appears that the high GAF scores may account for some effort 
on the examiners part to disassociate the veteran's PTSD 
symptomatology from his substance abuse symptomatology.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en 
banc denied, 268 F.3d 1340 (2001), the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 
38 U.S.C.A. § 1110 (West Supp. 2001) does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connection disability, such as PTSD.  
The veteran testified at an October 1997 RO hearing that, 
after an initial two or more week period of working at a 
particular job, he would experience nightmares relating to 
Vietnam, which resulted in self-medication with alcohol or 
drugs and ultimately the loss of that job.  Moreover, the 
outpatient treatment reports and July 1998 Vet Center report 
appear to reflect that the substance abuse (alcohol and 
drugs) appear to be the veteran's way of self-medicating his 
PTSD symptomatology.  At the time of a mental status 
examination in December 1998, the examiner clearly found that 
the veteran's use of various mood altering chemicals 
alleviated anxious feelings and other symptoms of PTSD on a 
day to day basis, but in the long run prevented him from 
resolving conflictual issues.  See, e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  In a July 
1998 statement, a Vet Center social worker indicated that the 
veteran suffered from problems involving alcohol and PTSD and 
that his prognosis for improvement was considered poor.  The 
latter assessment was based on the veteran's inability to 
complete his treatment due to his physical and emotional 
state during sessions.  In the Board's opinion, the evidence, 
when viewed in its entirety, denotes a severe impairment in 
the veteran's ability to maintain gainful employment as 
indicated by the 2001 VA examiners' opinion and has rendered 
him incapable of holding down a job for several years.  
Accordingly, although it is not entirely clear that the 
veteran's substance abuse is secondary to the veteran's PTSD, 
the Board finds that there is sufficient evidence that such 
abuse is evidence of the severity and worsening the veteran's 
PTSD.  As such, the Board finds that the veteran's PTSD has 
been shown to be of such severity to effectively preclude him 
from retaining employment.  In light of the statutory mandate 
to afford the veteran a reasonable doubt under 38 C.F.R. 
§ 4.3, the Board finds that the evidence supports a 100 
percent schedular evaluation for the veteran's PTSD during 
the relevant appeal period prior to and from March 17, 2001.  
Under the current and the former rating criteria, such is 
sufficient to warrant assignment of a 100 percent schedular 
evaluation for the veteran's PTSD.  See 38 C.F.R. § 4.16(b) 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Johnson, supra.  



ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 100 schedular 
percent evaluation for PTSD prior to and from March 17, 2001, 
is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

